DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hong et al. (US Pub. No. 2014/0050085 A1).

	Regarding claim 1, Hong teaches a connected vehicle networking system (see Fig. 4), comprising:
	a vehicle (see Fig. 4 and 8, #300 as a vehicle) including:
	at least one transceiver configured to connect to a plurality of networks (see Fig. 8 #300), and
	a computing system configured to execute an application and a network data optimizer (see Fig. 8 #300 having a computing system (see under dashed square); and #300 has a functionality to execute an application and having functionality of a network data optimizer); and
	at least one server remote from the vehicle and configured to transfer data with the application (see Fig. 4 #100 M2M server as a remote server; see [0034- 0035]);

	determining a data transfer window for transferring data between the application and the least one server (see [0052].. The decision unit 390 may generate channel decision information for each piece of service information, based on the information stored in the transmission parameter storage 380. The channel decision information for each piece of service information may include a transmission time corresponding to a volume of service data (a window for data transfer), and a corresponding usage cost….);
	identifying at least a first network and a second network to which the at least one transceiver can connect during the data transfer window (see [0052]. By calculating the transmission time and the corresponding usage cost for each of the first network 200-a and the second network 200-b connected to the M2M device 300, a network available at a lower cost may be selected,…..; further see [0013 and 0044]);
	determining a first cost of transferring data using the first network and a second cost of transferring data using the second network (already discussed above specifically see [0052].. a network available at a lower cost may be selected (i.e. selection from two networks)…);
	identifying which of the first cost and the second cost is a lowest cost (already discussed above; see [0052]); and
(already discussed see [0052] in context with [0013, 0044]).

	Regarding claim 3, Hong teaches a computer-implemented method, comprising:
	determining a data transfer window for transferring data between an application executing on a computing system of a vehicle and at least one server remote from the vehicle (see Fig. 4 and 8, #300 as a vehicle and #100 M2M server as a remote server; see [0052].. The decision unit 390 may generate channel decision information for each piece of service information, based on the information stored in the transmission parameter storage 380. The channel decision information for each piece of service information may include a transmission time corresponding to a volume of service data (a window for data transfer), and a corresponding usage cost….);
	identifying at least a first network and a second network to which the vehicle can connect during the data transfer window (see [0052]. By calculating the transmission time and the corresponding usage cost for each of the first network 200-a and the second network 200-b connected to the M2M device 300, a network available at a lower cost may be selected,…..; further see [0013 and 0044]);
	determining a first cost of transferring data using the first network and a second cost of transferring data using the second network (already discussed above specifically see [0052].. a network available at a lower cost may be selected (i.e. selection from two networks)…);
	identifying which of the first cost and the second cost is a lowest cost (already discussed above; see [0052]); and
	instructing the application to transfer data with the at least one server when the at least one transceiver is connected to the one of the first and second networks corresponding to the lowest cost (already discussed see [0052] in context with [0013, 0044]).

	Regarding claim 5, Hong teaches as per claim 3, further comprising instructing the application to transfer the data based additionally on determining that a priority of transferring the data exceeds the lowest cost; see [0052].. By calculating the transmission time and the corresponding usage cost for each of the first network 200-a and the second network 200-b connected to the M2M device 300, a network available at a lower cost may be selected, or a network providing a relatively high data rate and a relatively low error rate may be selected for a case of an urgent service; further see [0054, 0209].
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2014/0050085 A1) in view of Rasanen et al. (US Pub. No. 2008/0214210 A1), hereafter Eero.

	Regarding claim 2, Hong teaches as per Claim 1, but silent regards to wherein the network data optimizer comprises a deep learning model trained to predict optimal data transfer start and stop timings; however Eero states in [0187] about Context Inference Engine 136 in the wireless device 100 can perform the context inference example artificial neural networks (ANNs), self-organizing maps (SOMs), decision trees, fuzzy rule-based systems, or model-based systems such as Hidden Markov Modeling (HMM). Combinations of two or more of the alternate methods can be used, depending on the application; now refer to [0214]… The context information does not always have to be collected so frequently that it would have to be periodically transferred to the network side 140 every few seconds. Depending on the application, the timing window applied to information transfer from the Context inference Engine 136 of the wireless device 100 to the Context inference Engine 142 of the server 140 can vary from seconds to minutes. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Eero with the teachings of Hong to make system more effective. Having a mechanism wherein the network data optimizer comprises a deep learning model trained to predict optimal data transfer start and stop timings; greater way prediction based models can be used to manage resources for communication in the communication system.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2014/0050085 A1) in view of Ibrahim et al. (US Pub. No. 2019/0086217 A1), hereafter Samer.

	Regarding claim 4, Hong teaches as per claim 3, but fails to state about further comprising analyzing a navigational route of the vehicle to identify the first and second networks; however Samer teaches in [0004] about The processor is also configured to determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met and use the determined route as a navigation route; further see [0032] regarding identifying networks. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Samer with the teachings of Hong to make system more effective. Having a mechanism wherein analyzing a navigational route of the vehicle to identify the first and second networks; greater way application based resources can be managed/utilized in the communication system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Reference Guday et al. (US Pub. No. 2013/0196621 A1) teaches about operation of the computing device to select a network data transfer configuration based on estimated transfer costs and/or quality of service metrics using a plurality of data usage plans; see Fig. 2; further see abstract.. Each of the data usage plans has data usage statistics representing an amount of network data consumed under the data usage plan. For each data transfer request received from applications executing on the computing device, a service executing on the computing device or in a cloud defines a network data transfer configuration for performing the data transfer request. The network data transfer configuration is defined based on, for example, the data usage plans, the data usage statistics, and the data transfer request to reduce transfer costs and/or provide a particular quality of service (QoS).
	Reference Othmer et al. (US Pub. No. 2015/0026312 A1) teaches about Systems and methods for network service provider selection for vehicle connected mobile devices are disclosed. A particular embodiment includes: establishing data communication with a first network and a second network; determining if a mobile device is in communication with an in -vehicle multimedia module and one or more module to select the first network or the second network under pre-defined conditions; and establishing data communication between the mobile device and the selected network; see abstract.
	Reference Ljung (US Pub. No. 2015/0365884) teaches about ….With respect to the FIG. 1 and as an example only, the mobile device 11 may select either network 2 or network 4, and the mobile device 12 may select either network 2 or network 3 depending on cost, required data rate and priority. For example, in the default network selection policy, the stationary communication network 2 may have a higher priority than the mobile communication networks 3 and 4; see [0026] and Fig. 3.
	Reference Hong et al. (US Pub. No. 2012/0150444 A1), hereafter Hong1 teaches about the network information may include at least one of access type information, supported moving speed information, signal coverage information, base station information, bandwidth information, and cost information; see [0034]; further see [0035] …The navigation route management unit 210 may calculate a network access maintained distance-based navigation route between a departure point and a destination of the mobile terminal, a bandwidth-based navigation route between the departure point and the destination, and a communication expense-based navigation route between the departure point and the destination based on the mapping information; further refer to [0065].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468